Citation Nr: 1811404	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression with cognitive problems and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder and/or service-connected disabilities.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI) and, if so, whether service connection is warranted.

4. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

5. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.
6. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an eye disorder.

7. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the April 2010 rating decision denied service connection for depression with cognitive problems; however, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim more broadly as entitlement to service connection for an acquired psychiatric disorder.  In this regard, the Board is cognizant that a January 2016 rating decision denied service connection for PTSD and the Veteran entered a notice of disagreement as to such denial in February 2016.  While a statement of the case has not yet been issued, the Board recognizes that the instant claim for service connection for an acquired psychiatric disorder encompasses such claim and, therefore, it has been characterized as shown on the title page of this decision. 

In January 2017, the Board remanded the appeal in order to afford the Veteran his requested Board hearing and, in April 2017, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the February 2013 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Additionally, the undersigned held the record open for 60 days for the receipt of additional evidence.  Thereafter, in May 2017, the Veteran submitted such evidence with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider such newly received evidence.

The reopened claims of entitlement to service connection for bilateral hearing loss and residuals of a head injury, and the claims of entitlement to service connection for an acquired psychiatric disorder and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during his April 2017 Board hearing, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an eye disorder.

2. Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during his April 2017 Board hearing, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a respiratory disorder.

3. In a final decision issued in November 2006, the RO denied service connection for bilateral hearing loss, tinnitus, and residuals of a head injury.

4. Evidence added to the record since the final November 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a head injury.  

5. Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal pertaining to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an eye disorder by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal pertaining to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a respiratory disorder by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The November 2006 rating decision that denied service connection for bilateral hearing loss, tinnitus, and residuals of a head injury is final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2017)].

4. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5. New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for an eye disorder and a respiratory disorder on the record at the April 2017 Board hearing. Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to such issues. Accordingly, the Board does not have jurisdiction to review the appeal of such issues and they are dismissed.

II. New and Material Evidence

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a head injury, and grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues of entitlement to service connection for bilateral hearing loss and residuals of a head injury are deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 
38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014). If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 
38 U.S.C. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the AOJ originally denied service connection for bilateral hearing loss, tinnitus, and residuals of a head injury in a November 2006 rating decision. At such time, the AOJ considered the Veteran's service treatment records (STRs), service personnel records, and post-service treatment records. The AOJ denied service connection for such disorders as it found that there was no evidence that such disorders were incurred in or caused by the Veteran's military service. 

In December 2006, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement with such decision. Further, no additional evidence referable to his bilateral hearing, tinnitus, or residuals of a head injury was received within one year of the issuance of such decision. Finally, while some of the Veteran's service personnel records were received subsequent to the November 2006 rating decision, such are irrelevant to his claims for service connection for bilateral hearing loss, tinnitus, and residuals of a head injury. Therefore, the November 2006 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2017)].

In May 2009, VA received the Veteran's request to reopen his claims for service connection for bilateral hearing loss, tinnitus, and residuals of a head injury. In connection with such application, post-service private and VA treatment records were received. Furthermore, in September 2009 and October 2009, the AOJ afforded him VA examinations in which the examiners provided opinions on whether the Veteran had residuals of a head injury, bilateral hearing loss, and tinnitus related to his service. See Shade, supra. Thus, as service connection for bilateral hearing loss, tinnitus, and residuals of a head injury were previously denied on the basis that there was no evidence linking such disorders to his military service and the September 2009 and October 2009 opinions directly address such missing element, the Board finds that such evidence is new and material.

Consequently, the Board finds that the evidence added to the record since the final November 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a head injury. Therefore, the Board finds that new and material evidence has been received and, accordingly, the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a head injury are reopened.

III. Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit held that where there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system and, therefore, a chronic disease subject to presumptive service connection.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 
38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has recurrent tinnitus that had its onset during his military service. Specifically, at the October 2009 VA examination, he reported that his tinnitus began in the 1960s when he was exposed to loud noises from jet engines during service. His DD Form 214 shows that his military occupational specialty was a jet engine mechanic.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of tinnitus. In this regard, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). As the Veteran has reported experiencing tinnitus during the pendency of the claim, and such has been confirmed at the October 2009 VA examination, the Board finds that he has a current diagnosis of such disorder. Similarly, while the Veteran's STRs do not reveal any complaints, treatment, or diagnoses referable to tinnitus during service, the Board finds the Veteran's statements regarding in-service noise exposure to be competent and credible, as such is consistent with his military occupational specialty. Thus, the remaining question is whether the Veteran's current tinnitus is related to such in-service noise exposure.  

In this regard, the Veteran was afforded a VA audiological examination in October 2009. At such time, the examiner opined that it was not likely that the Veteran's tinnitus was due to military noise exposure as his hearing was within normal limits at the time of his discharge from service. However, such rationale did not explain whether the Veteran's tinnitus was related to his active service independent of hearing loss. Accordingly, the conclusion offered by the examiner is inadequate for adjudication purposes.

Rather than remanding the matter for a new opinion, the Board finds that the Veteran's testimony from his April 2017 hearing establishes the nexus element. Specifically, the Veteran provided a history of being exposed to hazardous noise during active service, and he stated that he first noticed the ringing in his ears during service and that it has been reoccurring ever since. Furthermore, at the October 2009 VA examination, the Veteran reported that his tinnitus started while he was in service. 

As noted above, tinnitus is a disability capable of lay observation, which includes as to the date of onset. As the Veteran stated that he had tinnitus during his active service and has continued to experience such condition since such time, and the Board has no reason to doubt his credibility, the nexus criterion is satisfied. 

In sum, and resolving all doubt in the Veteran's favor, the Board finds that his current tinnitus had its onset during his active duty service. Therefore, service connection for tinnitus is warranted. 


ORDER

The appeal pertaining to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder is dismissed.

The appeal pertaining to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder is dismissed.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim for service connection for residuals of a head injury is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's reopened claim for service connection for bilateral hearing loss, he contends that he has bilateral hearing loss directly related to his military service. As an initial matter, the Board observes that the record, to specifically include the October 2009 VA examination, reflects a current diagnosis of bilateral hearing loss as defined by VA regulations. 38 C.F.R. § 3.385. Additionally, as previously discussed, in-service noise exposure consistent with the Veteran's military occupational specialty and general military duties has been acknowledged. Therefore, the Veteran's claim turns upon whether his bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Veteran underwent a VA audiological examination in October 2009 to address the etiology of his bilateral hearing loss. At such time, the examiner concluded that the Veteran's bilateral hearing loss was not likely due to his military noise exposure as his hearing was within normal limits at the time of discharge from service. However, for the purpose of establishing service connection, it is not required that a hearing loss disability be demonstrated at the time of discharge. Thus, the Board finds that a remand is necessary to obtain an addendum opinion to determine if the Veteran's currently diagnosed bilateral hearing loss is related to his military service, to include his acknowledged in-service noise exposure. Furthermore, at the April 2017 Board hearing, the Veteran and his spouse stated that the Veteran started having difficulty with hearing during service and that such had been present since such time. Thus, the examiner should also address the lay assertions of the Veteran and his spouse discussing the onset of his bilateral hearing loss and the continuity of symptomatology.

With regard to the Veteran's reopened claim for service connection for residuals of a head injury, he contends that he has residuals of a head injury, to include memory difficulties, from an in-service motor vehicle accident. Specifically, February 1962 STRs indicated that the Veteran was knocked unconscious and had no recollection of what happened. Such records also revealed that he was observed for 36 hours and had no signs of intracranial injury, but had a possible head injury; however, his skull was negative for localizing signs of cranial or intracranial disease. 

The Veteran was also afforded a VA examination for a TBI in September 2009. At such time, the examiner found that there was no evidence of a TBI, but the Veteran had posttraumatic headaches related to his in-service motor vehicle accident, which has been service-connected. The examiner noted that the Veteran had a lot of problems with recent memory, but, while he had memory changes, the Veteran stated that his memory had been that way all of his life. However, at the April 2017 Board hearing, the Veteran testified that he started experiencing problems with short-term memory loss during his military service and his spouse stated that she also noticed he had problems with remembering things after they got married in 1964. Additionally, in an April 2009 letter, Dr. J.Z. indicated that the Veteran had a TBI from his in-service motor vehicle accident, and that the Veteran's TBI affected his ability to function normally and worsened at intervals especially when his headaches were severe. Thus, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine whether he has residuals of a head injury, other than headaches, as result of his in-service February 1962 motor vehicle accident. 

Pertinent to his claim for service connection for an acquired psychiatric disorder, the Veteran contends that such disorder is directly related to his military service or alternatively, secondary to his service-connected disabilities. Specifically, at the April 2017 Board hearing, the Veteran and his spouse stated that his depression started during service, which could have been due to his in-service motor vehicle accident. They also stated that his depression may be due to the limitations his other service-connected disabilities have imposed on him, such as his back and neck disorders.  Further, in pursuit of his claim for service connection for PTSD, the Veteran alleged that his friend drowned in a creek at Seward Air Force Base and he witnessed a plane crash; however, such claimed stressors have not been verified and the Veteran does not have a current diagnosis of PTSD.  Rather, the record reflects that he was diagnosed with such disorder in 1980 as a result of an on-the-job injury.

In October 2009, the Veteran was afforded a VA examination in connection with his acquired psychiatric disorder claim. At such time, the examiner found that the Veteran did not endorse symptoms sufficient to warrant any type of depressive disorder diagnosis. However, in an April 2011 VA treatment record, the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS). Thus, the Board finds that a remand is warranted to afford the Veteran another VA examination to determine whether he has a current acquired psychiatric disorder that is directly related to his military service and/or secondary to his service-connected disabilities. 

With regard to the Veteran's claim for service connection for erectile dysfunction, he contends that such disorder is secondary to his acquired psychiatric disorder and/or the medications he takes for his service-connected disabilities. In the aforementioned April 2009 letter, Dr. J.Z. noted that the Veteran reported he had erectile dysfunction, but stated that it was probably multifactorial, including his tobacco use and his posttraumatic stress syndrome problem. Dr. J.Z. further noted that the Veteran reported he felt such disorder was related to his medications, Darvocet and Hydrocodone, as he noticed those affected him the most. 

In October 2009, the Veteran underwent a VA examination in connection with his erectile dysfunction claim. At such time, the examiner noted that the Veteran "does not really have erectile dysfunction totally at all." In this regard, the examiner noted that the Veteran was not receiving antidepressant medication for a year. The examiner also noted that the Veteran could have erections and could make vaginal penetration at least 50 percent of the time, but had mostly diminished sensation at the head of the penis, which sometimes interfered with vaginal penetration. The examiner further noted that the Veteran attributed this to the Hydrocodone he was taking for his back pain. Nonetheless, the examiner concluded that the Veteran did not have actual erectile dysfunction secondary to any drugs. However, in an October 2014 letter, Dr. J.Z. indicated that the Veteran had erectile dysfunction, which was led by recurrent bouts of depression that had been reoccurring since the in-service motor vehicle accident. Thus, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine if he has a current diagnosis of erectile dysfunction and if so, whether such disorder is secondary to his acquired psychiatric disorder, and/or the medications he takes for his service-connected disabilities. 

Finally, at the April 2017 Board hearing, the Veteran stated that he received treatment from Dr. G.H. after he separated from service, but indicated that such doctor had since passed away. Nonetheless, on remand, the Veteran should be given an opportunity to identify and/or submit any outstanding records, including from Dr. G.H. Thereafter, all identified records should be obtained, to include updated VA treatment records should be obtained dated since January 2016. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims, to include those from Dr. G.H. After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated since January 2016, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Return the record to the VA examiner who conducted the October 2009 audiological examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the October 2009 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) After a review of the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset in, or is otherwise related to the Veteran's military service, to include his acknowledged in-service exposure to noise.

(B) The examiner should also offer an opinion as to whether the Veteran's bilateral hearing loss manifested within one year of his service discharge in November 1965, i.e., by November 1966, and, if so, to describe the manifestations.

In offering the foregoing opinions, the examiner must consider and discuss the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's bilateral hearing loss. 
The examiner is advised that the opinions provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's STRs.

A rationale for any opinion offered should be provided.

3. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any residuals of a head injury, to include a TBI. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner should identify all the Veteran's current residuals from a head injury other than posttraumatic headaches, to include a TBI and/or cognitive problems such as short-term memory issues.

(B) For each identified residual, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during, or is otherwise related to the Veteran's military service, to include his in-service February 1962 motor vehicle accident. 

In offering such opinions, the examiner must consider and discuss the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's claimed residuals from a head injury. 

The examiner should also consider and discuss the April 2009 letter from Dr. J.Z. indicating that the Veteran had a TBI from his in-service motor vehicle accident, and that the Veteran's TBI affected his ability to function normally.

A rationale for any opinion offered should be provided.

4. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria. In this regard, the examiner should specifically address whether the Veteran has depressive disorder NOS, as shown by an April 2011 VA treatment record. 

(B) For each currently diagnosed acquired psychiatric disorder, to include depressive disorder NOS, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during, or is otherwise related to the Veteran's military service, to include his February 1962 in-service motor vehicle accident. 

(C) For each currently diagnosed acquired psychiatric disorder, to include depressive disorder NOS, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is caused by or aggravated by the Veteran's service-connected disabilities, to include the limitations caused by such disabilities. For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering such opinions, the examiner must consider and discuss the lay statements of record regarding the onset and continuity of symptomatology referable to the Veteran's claimed acquired psychiatric disorder.

The examiner is advised that the opinions provided must not be based solely on the lack of any evidence of an acquired psychiatric disorder in the Veteran's STRs.

A rationale for any opinion offered should be provided.

5. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed erectile dysfunction. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner should determine if the Veteran has a current diagnosis of erectile dysfunction. 

(B) If so, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or aggravated by the Veteran's acquired psychiatric disorder and/or his service-connected disabilities, to include the medications he takes for such disabilities. For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should also consider and discuss the April 2009 and the October 2014 letters from Dr. J.Z. indicating that the Veteran had erectile dysfunction, which was caused by recurrent bouts of depression.

A rationale for any opinion offered should be provided.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


